In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Rockland County, entered August 3, 1976, which denied their motion, inter alia, for a default judgment against respondents. Order affirmed, with $50 costs and disbursements. Defendants are directed to serve their answer within 10 days from the date of the order to be entered hereon. Respondents have presented a valid reason for their defaults in answering. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.